


Exhibit 10.41
AVON PRODUCTS, INC.
AMENDED & RESTATED COMPENSATION RECOUPMENT POLICY
(Clawback Policy)
Section 1. Purpose. The Policy is designed to help deter actions that could
potentially harm the financial position of Avon Products, Inc. (the
“Corporation”) and its shareholders and to support the Corporation's
pay-for-performance philosophy for executive compensation.


Section 2. Definitions. For purposes of this Policy, the following terms shall
have the following meaning:


“Committee” means the Compensation Committee of the Board of Directors of the
Corporation.
“Corporation” means Avon Products, Inc. and any successor thereto.
“Covered Persons” means those persons identified in Section 3.
“Effective Date” means January 14, 2013, which is the date that this Policy is
effective.
“Financial Restatement” means a restatement of the Corporation's financial
statements or a material incorrect calculation of performance metrics pursuant
to which payment was made under a cash or equity incentive award (e.g., active
representative growth).
“Misconduct” means unethical behavior, including (i) a serious violation of the
Corporation's Code of Business Conduct & Ethics or (ii) a violation of law
within the scope of employment with the Corporation.
Section 3. Persons Subject to this Policy. The following employees are subject
to this Policy:


(i) Persons holding the title of Group Vice President or a more senior title (or
who formerly held the title at the time of the event resulting in the Financial
Restatement or Misconduct);


(ii) Persons serving as Controller, Assistant Controller, Treasurer, the head of
Global Tax, and the head of Global Financial Planning & Analysis (including
persons who formerly held such position at the time of the event resulting in
the Financial Restatement or Misconduct); and







--------------------------------------------------------------------------------






(iii) Regional Finance Heads (including persons who formerly held such position
at the time of the event resulting in the Financial Restatement or Misconduct).


Section 4. Recoupment of Compensation.


(a) In the event of a Financial Restatement on or after the Effective Date, the
Committee may require (i) reimbursement of compensation granted, earned or paid
under the Corporation's annual incentive and long-term incentive cash plans to
Covered Persons and (ii) cancellation of outstanding equity awards and
reimbursement of any gains realized on the exercise, settlement or sale of
equity awards held by Covered Persons. The total amount of performance-based
compensation that the Committee may recoup under this paragraph (a) shall not
exceed the difference between (i) the amount of incentive compensation
calculated based upon the achievement of certain performance metrics or
financial results that were subsequently adjusted due to a Financial Restatement
less (ii) the lower payment that would have occurred based upon the Financial
Restatement. In addition, with respect to time-based equity compensation, the
Committee may determine to recoup an appropriate amount to reflect the effect of
the Financial Restatement on the Corporation's stock price with respect to the
proceeds from any exercise, settlement, vesting or sale of such equity awards.


(b) In the event that the Committee determines that a Covered Person has engaged
in Misconduct occurring on or after the Effective Date, the Committee may
require (i) reimbursement of compensation granted, earned or paid under the
Corporation's annual incentive and long-term incentive cash plans to such
Covered Person and (ii) cancellation of outstanding equity awards and
reimbursement of any gains realized on the exercise, settlement, vesting or sale
of equity awards held by such Covered Person.


(c) In order for compensation to be recouped under this Policy, the event
resulting in the Financial Restatement must be discovered within three years of
its occurrence.


(d) Only the compensation described above under paragraphs (a) and (b) of this
Section 4 are subject to recoupment and only to the extent granted, earned, paid
or outstanding during the period covered by the Financial Restatement, as
applicable. Benefits other than annual incentive and long-term incentive
payments and time-based and performance-based equity awards (such as retirement
benefits and earnings under the Corporation's Deferred Compensation Plan) are
not subject to recoupment under this Policy.


Section 5. Administration.


(a) The Committee will administer this Policy and have the full authority and
discretion necessary to accomplish its purpose, including, without limitation,
the

2

--------------------------------------------------------------------------------




determination of the amount of, and manner in which, compensation is recovered,
in accordance with applicable law, including, without limitation, by seeking
repayment or by offsetting any salary or other compensation due under any
compensation plan, program or arrangement maintained by the Corporation or any
of its affiliates; provided that any offsets against amounts under nonqualified
deferred compensation plans (as defined in Section 409A of the Internal Revenue
Code) shall be made in compliance with Section 409A. Any failure by the
Committee to apply any provision of this Policy to any particular situation
shall not represent a waiver of the Committee's authority to apply such
provisions thereafter. Every interpretation, choice, determination or other
exercise of any power or discretion given either expressly or by implication to
the Committee shall be conclusive and binding upon all parties covered by this
Policy or otherwise directly or indirectly affected by such action, without
restriction, however, on the right of the Committee to reconsider and
redetermine such action. The Committee may delegate to officers of the
Corporation the enforcement of a determination by the Committee to recover
compensation.


(b) In determining whether to recoup compensation under this Policy, the
Committee may consider (i) the reason for the Financial Restatement or
Misconduct, (ii) cost to achieve recoupment of compensation compared to the
amount recoverable, (iii) passage of time, (iv) the amount of compensation that
would have been awarded to or earned by the Covered Person had there not been a
Financial Restatement or Misconduct, (v) the conduct of the Covered Person, and
(vi) any other facts and circumstances that the Committee may deem appropriate.


(c) If the Committee seeks to cause recoupment of compensation under this Policy
from a Covered Person, it shall provide a written notice to such Covered Person
within one year of the discovery of the event resulting in the Financial
Restatement or the conduct constituting Misconduct, which shall specify the
amount of, and reason for, the recoupment.


Section 6. Amendment and Termination. This Policy may be amended or terminated
by the Committee at any time. In the event of a Change in Control (as defined in
the Corporation's Change in Control Policy, or any successor thereto), this
Policy shall immediately terminate; provided, however, that the terms and
provisions of this Policy shall continue to apply to any pending Financial
Restatement or Misconduct matters under consideration by the Committee at the
time of the Change in Control.


Section 7. Miscellaneous.


(a) Any applicable award agreement or other document setting forth the terms and
conditions of any compensation covered by the Policy shall be deemed to include
the restrictions imposed herein and incorporate the Policy by reference and, in
the event of any inconsistency, the terms of the Policy will govern.









3

--------------------------------------------------------------------------------






(b) If any provision of this Policy is determined to be unenforceable or invalid
under any applicable law, such provision will be applied to the maximum extent
permitted by applicable law, and shall automatically be deemed amended in a
manner consistent with its objectives to the extent necessary to conform to any
limitations required under applicable law.


(c) Any notice, demand or other communication required or permitted under this
Policy shall be effective only if it is in writing and delivered personally or
sent by registered or certified mail, return receipt requested, postage prepaid
addressed (i) if to a Covered Person, at the address most recently on file with
the Corporation or (ii) if addressed to the Corporation, at its principal
executive office and addressed to the General Counsel.


(d) This Policy shall be governed by and construed in accordance with the
internal laws of the State of New York.


(e) Any recoupment under this Policy may be in addition to any other remedies
that may be available to the Corporation or to the Committee under the
Corporation's policies as well as applicable law, including disciplinary
actions, including but not limited to, termination of employment.


(f) Covered Persons will be requested to sign the acknowledgment attached hereto
as Exhibit A. The failure to sign such acknowledgment, however, will not prevent
the application of this Policy.




 
AVON PRODUCTS, INC.
Date: January 24, 2013
By:  /s/ Gina Fitzsimons
 
        Name: Gina Fitzsimons
 
        Title: VP, Global Compensation &
 
                   Benefits




































4

--------------------------------------------------------------------------------






Exhibit A
Acknowledgment
I acknowledge that I received, read and understand the Avon Products, Inc.
Compensation Recoupment Policy, which applies to any annual and long-term
incentives and equity awards (including, without limitation, performance-based
restricted stock units, time-based restricted stock units and stock options)
(collectively, the “Compensation”). Any applicable award agreement or other
document setting forth the terms and conditions of any Compensation shall be
deemed to include the restrictions imposed by the Policy and incorporate it by
reference and, in the event of any inconsistency, the terms of the Policy will
govern.






___________________________________                
Name:
Date:                         


















































































Acknowledgment - Clawback Policy

